Citation Nr: 0629671	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-02 489	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to a service-connected disability.

(Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at the 
University Medical Center in Tucson, Arizona, on October 17, 
2004 is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to October 
1976.

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June and September 1999 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (St. Petersburg RO).  The VA Regional 
Office (RO) in Phoenix, Arizona has jurisdiction over the 
veteran's claims file, since he now resides in Tucson, 
Arizona.

In a January 2005 statement, the veteran withdrew his request 
for a hearing.  38 C.F.R. § 20.704 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran maintains that his service-connected disability 
(lumbosacral strain) renders him unemployable as shown by the 
fact that the Social Security Administration (SSA) found him 
disabled.  A TDIU may be assigned where the schedular rating 
for service-connected disabilities is less than 100 percent 
when it is found that the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).  Unemployability associated with 
advancing age or intercurrent disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19 (2005).  Factors to be considered 
are the veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 
332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2005), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2005), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, the 
veteran is service-connected only for lumbosacral strain 
rated as 60 percent disabling.  Thus, the veteran's single 60 
percent rating meets the schedular criteria for a TDIU.  38 
C.F.R. § 4.16(a).  Although the veteran has met the objective 
criteria, the question of whether the veteran's service-
connected disability precludes him from securing or following 
substantially gainful employment remains, as the records show 
that SSA disability benefits were awarded based primarily on 
the veteran's psychiatric disabilities.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But in cases like this 
one, where the initial AOJ decisions were issued prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006), content-complying notice 
must be given before the last AOJ adjudication prior to 
receipt of the appeal at the Board.  Id.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the April 2003 VA notice letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish a TDIU or an effective date, if a TDIU 
is granted on appeal.  This must be done on remand.

In September 2002 and September 2003, the criteria for 
evaluating invertebral disc syndrome (IDS) and disorders of 
the spine changed.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. §§ 4.71a 
(2005)) (current regulations).  In a January 2003 
supplemental statement of the case (SSOC), the RO applied the 
regulations in effect prior to September 2003, but did not 
consider the current regulations or whether they were more 
favorable to the veteran.  See, e.g., Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  The current criteria, however, 
cannot be used prior to their respective effective dates of 
September 23, 2002 and September 26, 2003.  On remand, VA 
should specifically and expressly consider the veteran's TDIU 
claim under the schedular criteria in effect both prior to 
and as of September 2002 and September 2003, applying the 
version more favorable to the veteran after the effective 
date of the regulatory change.  See VAOPGCPREC 7-2003; 
VAOPGCPREC 3-2000.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, and 5295 (2001); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, and 5243 (2005).  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran's VA Form 21-
8940 was received in August 1998.  Except for VA examination 
reports dated in 2000 and inpatient treatment records dated 
in 1999, the only VA records in the claims file after August 
1997 are outpatient treatment records from the Tampa VA 
Medical Center dated from June to November 2002.  On remand, 
VA should attempt to obtain any missing treatment records 
from the VA medical facilities in Tampa, Florida and in 
Tucson, Arizona from August 1997 to the present and should 
schedule the veteran for examination to ascertain the nature 
and extent of his service-connected disability and to obtain 
an opinion as to whether it renders him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the claims file 
and ensure that all VA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004.  
In particular, VA must send the veteran a 
corrective notice, that: (1) informs him 
about the information and evidence needed 
to establish a TDIU and an earlier 
effective date, if a TDIU is granted on 
appeal, and (2) requests or tells him to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that VA 
has complied with the VA's duties to 
notify and assist a claimant.

2.  The VA should attempt to obtain 
missing records from the Tampa, Florida 
and Tucson, Arizona VA medical facilities 
from August 1997 to the present.  If 
records are unavailable, please have the 
VA facility(ies) so indicate.

3.  After completion of 1 and 2 above, 
the veteran should be scheduled for an 
orthopedic/neurological examination 
conducted by appropriate physician(s) to 
ascertain the nature and extent of the 
veteran's service-connected lumbar spine 
disability and whether it renders him 
unemployable.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-rays, magnetic resonance 
imaging (MRI), electromyography (EMG), 
and range of motion studies expressed in 
degrees, with or without pain.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The orthopedic/neurologic examiner(s) is 
to assess the nature and severity of the 
veteran's lumbar spine disability in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine and 
intervertebral disc syndrome.  The 
examiner(s) should be provided with 
copies of the old and new rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected spine disability.  The 
examiner(s) should also provide an 
opinion as to combined duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest) per year, for the appeal period 
beginning September 23, 2002, should the 
examiner determine that the veteran's 
lumbar spine disability has aggravated or 
caused invertebral disc syndrome of the 
lumbar spine.  The neurological examiner 
should report any neurological symptoms 
found on examination.  The examiner(s) 
should indicate whether the severity of 
the veteran's service-connected lumbar 
spine disability renders the veteran 
unemployable.  In rendering an opinion on 
unemployability, the severity of 
nonservice-connected disorders should not 
be considered.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  After completion of the above, and 
any further development deemed necessary, 
VA should readjudicate the appellant's 
TDIU claim, to include consideration of 
both the former and current schedular 
criteria for disorders of the spine and 
whether a separate rating for 
neurological symptoms should be 
established.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



